DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-6, 9-11, 13, 15-16, 18, and 20. Claim 4 is cancelled. Claims 21-22 are newly added. Claims 1-3 and 5-22 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 2-3 and 5-12 are objected to because of the following informalities:  claims 2-3 and 5-12 indicate “the apparatus” however based on independent claim 1, should refer to “the display apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (Pub. No.: US 2012/0248475 A1) hereinafter referred to as Yamada as cited on the IDS in view of Choi (Pub. No.: US 2016/0225318 A1).
With respect to Claim 1, Yamada teaches a display apparatus (fig. 1; ¶56) comprising a plurality of pixels (fig. 3, 10R, 10G, 10B) arranged on a substrate (fig. 4, item 11: substrate; ¶56; ¶59), in which at least one of the plurality of pixels includes a first subpixel, a second subpixel, and a third subpixel which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (fig. 3; ¶59), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 4, item 14; fig. 5, item 14: organic layer, item 14C: light emitting layer; ¶71), wherein each of the first subpixel, the second subpixel and the third subpixel includes a lower electrode (fig. 4, item 13; ¶65) arranged between the substrate (fig. 4, item 11: substrate) and the light emission layer (fig. 4, item 14), wherein the light emission layer is arranged continuously between the first subpixel and the second subpixel, between the second subpixel and the third subpixel, and between the third subpixel and the first subpixel so as to cover the lower electrodes of the first second and third subpixels (fig. 4), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶61; ¶85-86).
Yamada does not explicitly mention wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds.
Choi teaches a display apparatus (¶92, display device) comprising a plurality of pixels arranged on a substrate (fig. 8; ¶82), in which at least one of the plurality of pixels includes a first subpixel (green), a second subpixel (red), and a third subpixel (blue) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶83), wherein in the (¶15; ¶110), if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶6-8, emission efficiency is increased since the pixels are no longer all being driven with the same current and therefore will have less current leakage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel, as taught by Choi so as to increase emission efficiency and to improve color variation that is significant at the low gray level (¶26). 
With respect to Claim 3, claim 1 is incorporated, Yamada teaches wherein a current leakage between the first subpixel and the second subpixel is limited as compared to the current leakage between the second subpixel and the third subpixel (fig. 4 shows item 30: groove intermediate the subpixels; since the driving current varies for R, G, B, an instance exists such that a current leakage between the first subpixel and the second subpixel is limited compared to the current leakage between the second subpixel and the third subpixel; ¶86). 
With respect to Claim 7, claim 1 is incorporated, Yamada teaches wherein a trench portion (fig. 5, item 30) is provided in an upper surface of the substrate between the lower electrode (fig. 4, item 13, lower electrode) of the first subpixel and the lower electrode (fig. 4, item 13, lower electrode) of the third subpixel, and the organic compound layer is provided to fill the trench portion (fig. 5, items 14A, 14B, and 14C are filled in the trench). 
Claim 12, claim 1 is incorporated, Yamada teaches wherein the first subpixel is configured to generate blue light, the second subpixel is configured to generate green light, and the third subpixel is configured to generate red light (fig. 1; ¶74). 
With respect to Claim 13, Yamada teaches an electric apparatus (¶56 head mounted display) comprising a display apparatus (fig. 1; ¶56), wherein the display apparatus comprises a plurality of pixels (fig. 3, 10R, 10G, 10B) arranged on a substrate (fig. 4, item 11: substrate; ¶56; ¶59), in which at least one of the plurality of pixels includes a first subpixel, a second subpixel, and a third subpixel which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (fig. 3; ¶59), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 4, item 14; fig. 5, item 14: organic layer, item 14C: light emitting layer; ¶71), wherein each of the first subpixel, the second subpixel and the third subpixel includes a lower electrode (fig. 4, item 13; ¶65) arranged between the substrate (fig. 4, item 11: substrate) and the light emission layer (fig. 4, item 14), wherein the light emission layer is arranged continuously between the first subpixel and the second subpixel, between the second subpixel and the third subpixel, and between the third subpixel and the first subpixel so as to cover the lower electrodes of the first second and third subpixels (fig. 4), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶61; ¶85-86).
Yamada does not explicitly mention wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds.
Choi teaches a display apparatus (¶92, display device) comprising a plurality of pixels arranged on a substrate (fig. 8; ¶82), in which at least one of the plurality of pixels includes a first subpixel (green), a second subpixel (red), and a third subpixel (blue) which are arranged to be adjacent to each other and (¶83), wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance (¶15; ¶110), if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶6-8, emission efficiency is increased since the pixels are no longer all being driven with the same current and therefore will have less current leakage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electric apparatus of Yamada, wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel, as taught by Choi so as to increase emission efficiency and to improve color variation that is significant at the low gray level (¶26). 
With respect to Claim 22, claim 1 is incorporated, Yamada teaches wherein the light emitting layer is thinned between the lower electrodes of the first, second, and third subpixels (fig. 4 shows grooves between the lower electrodes of the first, second, and third subpixels; fig. 5, item 14C is thinned at the region of the groove 30).

Claims 5-6, 9-11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Choi as applied to claim 1 above, and further in view of Toyoda (Pub. No.: US 2019/0325819 A1).
Claim 5, claim 1 is incorporated, Yamada teaches wherein the organic compound layer (figs. 4 and 5; item 14) is formed by stacking a plurality of layers (fig. 5, items 14A, 14B, 14C, 14D) and an electrical resistance becomes larger as the groove becomes deeper (¶99).
Yamada does not mention a part on a lower layer side of the plurality of layers is formed such that an electrical resistance between the lower electrode of the first subpixel and the lower electrode of the third subpixel becomes larger than an electrical resistance between the lower electrode of the second subpixel and the lower electrode of the third subpixel.
Toyoda teaches a display apparatus (fig. 1; ¶34) comprising a plurality of pixels (¶34), in which at least one of the plurality of pixels includes a first subpixel (fig. 3, pixel within item 140-1 or fig. 7, item 104-1), a second subpixel (fig. 3, pixel within item 140-2 or fig. 7, item 104-2), and a third subpixel (fig. 3, pixel within item 140-3 or fig. 7, item 104-3) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶50), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 2, item 130: light emission layer; ¶37), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 7, emission quenching layer is not disposed between the second subpixel and the third subpixel, therefore current leakage is limited between the first subpixel and the third subpixel), wherein the organic compound layer is formed by stacking a plurality of layers (fig. 2; ¶38-48) and a part on a lower layer side of the plurality of layers is formed such that an electrical resistance between the lower electrode of the first subpixel and the lower electrode of the third subpixel becomes larger than an electrical resistance between the lower electrode of the second subpixel and the lower electrode of the third subpixel (fig. 7; ¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, where the grooves correspond to (¶58).
With respect to Claim 6, claim 5 is incorporated, Yamada teaches wherein organic compound layer is formed by stacking a plurality of layers (fig. 5; ¶71), and a part on a lower layer side of the plurality of layers is thinned and divided between the lower electrode of the first subpixel and the lower electrode of the third subpixel (fig. 5, items 14A and 14B are thinned and divided).
With respect to Claim 9, claim 5 is incorporated, Yamada teaches wherein the part on the lower layer side includes at least one of a hole injection layer (fig. 5, item 14A; ¶71) and a hole transport layer (fig. 5, item 14B; ¶71).
With respect to Claim 10, claim 5 is incorporated, Yamada teaches wherein the part on the lower layer side includes at least one of an electron transport layer (fig. 5, item 14D; ¶71).
With respect to Claim 11, claim 5 is incorporated, Yamada teaches further comprising an upper electrode (figs. 4 & 5, item 15; ¶62) extended, above the lower electrodes of the first subpixel, the second subpixel, and the third subpixel, along an upper surface of the substrate to cover the organic compound layer (fig. 4).
With respect to Claim 14, claim 1 is incorporated, Yamada teaches wherein a trench portion (fig. 4, item 30; ¶61) is provided in an upper surface of the substrate between the lower electrode of the first subpixel and the lower electrode of the third subpixel. 
 a trench portion is not provided in the upper surface of the substrate between the lower electrode of the second subpixel and the lower electrode of the third subpixel.
Toyoda teaches a display apparatus (fig. 1; ¶34) comprising a plurality of pixels (¶34), in which at least one of the plurality of pixels includes a first subpixel (fig. 3, pixel within item 140-1 or fig. 7, item 104-1), a second subpixel (fig. 3, pixel within item 140-2 or fig. 7, item 104-2), and a third subpixel (fig. 3, pixel within item 140-3 or fig. 7, item 104-3) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶50), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 2, item 130: light emission layer; ¶37), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 7, emission quenching layer is not disposed between the second subpixel and the third subpixel, therefore current leakage is limited between the first subpixel and the third subpixel), wherein the organic compound layer is formed by stacking a plurality of layers (fig. 2; ¶38-48) and a part on a lower layer side of the plurality of layers is formed such that an electrical resistance between the lower electrode of the first subpixel and the lower electrode of the third subpixel becomes larger than an electrical resistance between the lower electrode of the second subpixel and the lower electrode of the third subpixel (fig. 7; ¶57); wherein an emission quenching layer (fig. 7, item 140; ¶57) is provided in an upper surface of the substrate between the lower electrode of the first subpixel and the lower electrode of the third subpixel and an emission quenching layer is not provided in the upper surface of the substrate between the lower electrode of the second subpixel and the lower electrode of the third subpixel (fig. 7; ¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, where the grooves correspond to (¶57).
With respect to Claim 21, claim 6 is incorporated, Yamada teaches wherein the part on the lower layer side includes at least one of a hole injection layer (fig. 5, item 14A; ¶71) and a hole transport layer (fig. 5, item 14B; ¶71).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Choi, and Toyoda as applied to claim 6 above, and further in view of Maeda et al. (Pub. No.: US 2018/0358573 A1) hereinafter referred to as Maeda.
With respect to Claim 8, claim 6 is incorporated, Yamada teaches further comprising an insulating member (fig. 4, item 22) provided to surround a peripheral portion of the lower electrode (fig. 4, item 13: lower electrode) of each of the first subpixel, the second subpixel, and the third subpixel in a planar view (fig. 4), wherein the insulating member includes a first portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel (fig. 4, item 22 between the G and B subpixel), and a second portion that is a portion other than the first portion (fig. 4, item 22 between R and G subpixel), and the organic compound layer is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 4, item 14: organic compound layer).
(¶61)
Yamada, Choi and Toyoda combined do not mention the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long.
Maeda teaches a display apparatus (fig. 1; ¶54) comprising a plurality of pixels (fig. 2; ¶58) arranged on a substrate (fig. 6; ¶78), in which at least one of the plurality of pixels includes a first subpixel (fig. 6, blue pixel), a second subpixel (fig. 6, green pixel), and a third subpixel (fig. 6, red pixel) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶58; ¶70), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer (fig. 6, items 120A and 120B; ¶97) including a light emission layer (fig. 6, light emitting layers: 123; ¶85), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 4, item 522Y and 532 are intermediate 119G and 119B causes current leakage to be limited more so since the distance between 119G and 119B is greater and two banks exist 522Y and 532 as compared to only one bank 522Y to be intermediate 119R and 119G; ¶122), further comprising an insulating member (fig. 6, items 522Y and 532; ¶101) provided to surround a peripheral portion of the lower electrode (fig. 6, item 119) of each of the first subpixel (fig. 6, item 119B), the second subpixel (fig. 6, item 119G), and the third subpixel (fig. 6, item 119R) in a planar view, wherein the insulating member includes a first portion (figs. 4 & 6, first portion: items 533 and 522Y located between 119R and 119B; ¶72; ¶104) located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel, and a second portion (fig. 6, second portion: item 522Y located between 119R and 119G) located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel, the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long (figs. 4 & 6, width of items 522Y and 533), and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long (figs. 4 & 6, width of item 522Y), and the organic compound layer (fig. 6, shows item 123, extends along and above the electrode 119; ¶143) is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 6 shows that item 123 covers a lower portion of the insulating member at the base).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Yamada, Choi, and Toyoda, to extend the insulating member by the sizes of the banks of Maeda, such that the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long, as taught by Maeda so as to prevent leakage current (¶122-123). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Choi, and Toyoda.
With respect to Claim 15, Yamada teaches a display apparatus (fig. 1; ¶56) comprising a plurality of pixels (fig. 3, 10R, 10G, 10B) arranged on a substrate (fig. 4, item 11: substrate; ¶56; ¶59), in which at least one of the plurality of pixels includes a first subpixel, a second subpixel, and a third subpixel which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (fig. 3; ¶59), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 4, item 14; fig. 5, item 14: organic layer, item 14C: light emitting layer; ¶71), wherein a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶61; ¶85-86); wherein a trench portion is provided in an upper surface of the substrate between the lower electrode of the first subpixel and the lower electrode of the third subpixel (fig. 4, item 30: trench portion; ¶61).
Yamada does not explicitly mention wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds.
Choi teaches a display apparatus (¶92, display device) comprising a plurality of pixels arranged on a substrate (fig. 8; ¶82), in which at least one of the plurality of pixels includes a first subpixel (green), a second subpixel (red), and a third subpixel (blue) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶83), wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance (¶15; ¶110), if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶6-8, emission efficiency is increased since the pixels are no longer all being driven with the same current and therefore will have less current leakage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between (¶26). 
Yamada and Choi combined do not teach wherein a trench portion is not provided in the upper surface of the substrate between the lower electrode of the second subpixel and the lower electrode of the third subpixel, wherein the first subpixel is configured to generate blue light, wherein the second subpixel is configured to generate green light, and wherein the third subpixel is configured to generate red light.
Toyoda teaches a display apparatus (fig. 1; ¶34) comprising a plurality of pixels (¶34), in which at least one of the plurality of pixels includes a first subpixel (fig. 3, pixel within item 140-1 or fig. 7, item 104-1), a second subpixel (fig. 3, pixel within item 140-2 or fig. 7, item 104-2), and a third subpixel (fig. 3, pixel within item 140-3 or fig. 7, item 104-3) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶50), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 2, item 130: light emission layer; ¶37), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 7, emission quenching layer is not disposed between the second subpixel and the third subpixel, therefore current leakage is limited between the first subpixel and the third subpixel), wherein the organic compound layer is formed by stacking a plurality of layers (fig. 2; ¶38-48) and a part on a lower layer side of the plurality of layers is formed such that an electrical resistance between the lower electrode of the first subpixel and the lower electrode of the third subpixel becomes larger than an electrical resistance between the lower electrode of the second subpixel and the lower electrode of the third subpixel (fig. 7; ¶57); wherein an emission quenching layer (fig. 7, item 140; ¶57) is provided in an upper surface of the substrate between the lower electrode of the first subpixel and the lower electrode of the third subpixel and an emission quenching layer is not provided in the upper surface of (fig. 7; ¶57); wherein the first subpixel is configured to generate blue light, wherein the second subpixel is configured to generate green light, and wherein the third subpixel is configured to generate red light (¶50, “the first emission layer 130-1, the second emission layer 130-2, and the third emission layer 130-3 may respectively provide blue, green, and red emissions, for example.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, where the grooves correspond to the emission quenching layers resulting in a trench portion is not provided in the upper surface of the substrate between the lower electrode of the second subpixel and the lower electrode of the third subpixel, wherein the first subpixel is configured to generate blue light, wherein the second subpixel is configured to generate green light, and wherein the third subpixel is configured to generate red light, as taught by Toyoda so as to provide a more effective display in a case where the first subpixel has an emission threshold voltage higher than those of the second subpixel and the third subpixel (for example, the case where the first light-emitting element 120-1 provides the shortest emission wavelength) (¶57).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Choi as applied to claim 1 above, and further in view of Maeda.
With respect to Claim 17, claim 1 is incorporated, Yamada teaches further comprising an insulating member (fig. 4, item 22) provided to surround a peripheral portion of the lower electrode (fig. 4, item 13: lower electrode) of each of the first subpixel, the second subpixel, and the third subpixel in a planar view (fig. 4), wherein the insulating member includes a first portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel (figs. 3 & 4, item 22 between the B and G subpixel), and a second portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel (fig. 4, item 22 between R and G subpixel), and the organic compound layer is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 4, item 14: organic compound layer).
Yamada and Choi combined do not mention the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long.
Maeda teaches a display apparatus (fig. 1; ¶54) comprising a plurality of pixels (fig. 2; ¶58) arranged on a substrate (fig. 6; ¶78), in which at least one of the plurality of pixels includes a first subpixel (fig. 6, blue pixel), a second subpixel (fig. 6, green pixel), and a third subpixel (fig. 6, red pixel) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶58; ¶70), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer (fig. 6, items 120A and 120B; ¶97) including a light emission layer (fig. 6, light emitting layers: 123; ¶85), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 4, item 522Y and 532 are intermediate 119G and 119B causes current leakage to be limited more so since the distance between 119G and 119B is greater and two banks exist 522Y and 532 as compared to only one bank 522Y to be intermediate 119R and 119G; ¶122), further comprising an insulating member (fig. 6, items 522Y and 532; ¶101) provided to surround a peripheral portion of the lower electrode (fig. 6, item 119) of each of the first subpixel (fig. 6, item 119B), the second subpixel (fig. 6, item 119G), and the third subpixel (fig. 6, item 119R) in a planar view, wherein the insulating member includes a first portion (figs. 4 & 6, first portion: items 533 and 522Y located between 119R and 119B; ¶72; ¶104) located between the lower electrode corresponding to the first subpixel and the lower (fig. 6, second portion: item 522Y located between 119R and 119G) located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel, the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long (figs. 4 & 6, width of items 522Y and 533), and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long (figs. 4 & 6, width of item 522Y), and the organic compound layer (fig. 6, shows item 123, extends along and above the electrode 119; ¶143) is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 6 shows that item 123 covers a lower portion of the insulating member at the base).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Yamada and Choi, to extend the insulating member by the sizes of the banks of Maeda, such that the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long, as taught by Maeda so as to prevent leakage current (¶122-123). 
With respect to Claim 19, claim 1 is incorporated, Yamada teaches further comprising an insulating member (fig. 4, item 22) provided to surround a peripheral portion of the lower electrode (fig. 4, item 13: lower electrode) of each of the first subpixel, the second subpixel, and the third subpixel in a planar view (fig. 4), wherein the insulating member includes a first portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel (figs. 3 & 4, item 22 between the B and G subpixel), and a second portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel (fig. 4, item 22 between R and G subpixel) and between the lower electrode corresponding to the second subpixel and the lower electrode corresponding to the third subpixel (figs. 3 & 4 item 22 between G and B), and the organic compound layer is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 4, item 14: organic compound layer).
Yamada and Choi combined do not mention the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long.
Maeda teaches a display apparatus (fig. 1; ¶54) comprising a plurality of pixels (fig. 2; ¶58) arranged on a substrate (fig. 6; ¶78), in which at least one of the plurality of pixels includes a first subpixel (fig. 6, blue pixel), a second subpixel (fig. 6, green pixel), and a third subpixel (fig. 6, red pixel) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶58; ¶70), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer (fig. 6, items 120A and 120B; ¶97) including a light emission layer (fig. 6, light emitting layers: 123; ¶85), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 4, item 522Y and 532 are intermediate 119G and 119B causes current leakage to be limited more so since the distance between 119G and 119B is greater and two banks exist 522Y and 532 as compared to only one bank 522Y to be intermediate 119R and 119G; ¶122), further comprising an insulating member (fig. 6, items 522Y and 532; ¶101) provided to surround a peripheral portion of the lower electrode (fig. 6, item 119) of each of the first subpixel (fig. 6, item 119B), the second subpixel (fig. 6, item 119G), and the third subpixel (fig. 6, item 119R) in a planar view, wherein the insulating member (figs. 4 & 6, first portion: items 533 and 522Y located between 119R and 119B; ¶72; ¶104) located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel, and a second portion (fig. 6, second portion: item 522Y located between 119R and 119G and between 119B and 119G) located each between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel and between the lower electrode corresponding to the second subpixel and the lower electrode corresponding to the third subpixel, the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long (figs. 4 & 6, witdth of items 533 and 522Y), and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long (figs. 4 & 6, width of item 522Y), and the organic compound layer (fig. 6, shows item 123, extends along and above the electrode 119; ¶143) is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 6 shows that item 123 covers a lower portion of the insulating member at the base).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Yamada and Choi, to extend the insulating member by the sizes of the banks of Maeda, such that the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long, as taught by Maeda so as to prevent leakage current (¶122-123). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Choi, and Madea.
With respect to Claim 18, Yamada teaches a display apparatus (fig. 1; ¶56) comprising a plurality of pixels (fig. 3, 10R, 10G, 10B) arranged on a substrate (fig. 4, item 11: substrate; ¶56; ¶59), in which at least one of the plurality of pixels includes a first subpixel (fig. 3, item 10B), a second subpixel (fig. 3, item 10G), and a third subpixel (fig. 3, item 10R) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (fig. 3; ¶59), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 4, item 14; fig. 5, item 14: organic layer, item 14C: light emitting layer; ¶71), wherein a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶61; ¶85-86); wherein the display apparatus further comprises an insulating member (fig. 4, item 22) provided to surround a peripheral portion of the lower electrode (fig. 4, item 13: lower electrode) of each of the first subpixel, the second subpixel, and the third subpixel in a planar view (fig. 4), wherein the insulating member includes a first portion located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel (figs. 3 & 4, item 22 between the B and R subpixel), and a second portion located each between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel (figs. 3 & 4, item 22 between R and G subpixel) and between the lower electrode corresponding to the second subpixel and the lower electrode corresponding to the third subpixel (figs. 3 & 4 item 22 between G and B), and the organic compound layer is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 4, item 14: organic compound layer), wherein the first subpixel is configured to generate blue light, wherein the second subpixel is configured to generate green light, and wherein the third subpixel is configured to generate red light (¶83).
wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds. 
Choi teaches a display apparatus (¶92, display device) comprising a plurality of pixels arranged on a substrate (fig. 8; ¶82), in which at least one of the plurality of pixels includes a first subpixel (green), a second subpixel (red), and a third subpixel (blue) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶83), wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance (¶15; ¶110), if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶6-8, emission efficiency is increased since the pixels are no longer all being driven with the same current and therefore will have less current leakage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel, as taught by Choi so as to increase emission efficiency and to improve color variation that is significant at the low gray level (¶26). 
	Yamada and Choi combined do not mention wherein the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long.
(fig. 1; ¶54) comprising a plurality of pixels (fig. 2; ¶58) arranged on a substrate (fig. 6; ¶78), in which at least one of the plurality of pixels includes a first subpixel (fig. 6, blue pixel), a second subpixel (fig. 6, green pixel), and a third subpixel (fig. 6, red pixel) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶58; ¶70), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer (fig. 6, items 120A and 120B; ¶97) including a light emission layer (fig. 6, light emitting layers: 123; ¶85), and a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (fig. 4, item 522Y and 532 are intermediate 119G and 119B causes current leakage to be limited more so since the distance between 119G and 119B is greater and two banks exist 522Y and 532 as compared to only one bank 522Y to be intermediate 119R and 119G; ¶122), further comprising an insulating member (fig. 6, items 522Y and 532; ¶101) provided to surround a peripheral portion of the lower electrode (fig. 6, item 119) of each of the first subpixel (fig. 6, item 119B), the second subpixel (fig. 6, item 119G), and the third subpixel (fig. 6, item 119R) in a planar view, wherein the insulating member includes a first portion (figs. 4 & 6, first portion: items 533 and 522Y located between 119R and 119B; ¶72; ¶104) located between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the third subpixel, and a second portion (fig. 6, second portion: item 522Y located between 119R and 119G and between 119B and 119G) located each between the lower electrode corresponding to the first subpixel and the lower electrode corresponding to the second subpixel and between the lower electrode corresponding to the second subpixel and the lower electrode corresponding to the third subpixel, the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long (figs. 4 & 6, witdth of items 533 and 522Y), and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long (figs. 4 & 6, width of item 522Y), and the organic compound (fig. 6, shows item 123, extends along and above the electrode 119; ¶143) is extended along an upper surface of the substrate to cover the lower electrodes of the first subpixel, the second subpixel, and the third subpixel and the first portion and the second portion of the insulating member (fig. 6 shows that item 123 covers a lower portion of the insulating member at the base).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Yamada and Choi, to extend the insulating member by the sizes of the banks of Maeda, such that the first portion is provided to have a larger width in a horizontal direction as a distance from the substrate becomes long, and the second portion is provided to have a smaller width in the horizontal direction as the distance from the substrate becomes long, as taught by Maeda so as to prevent leakage current (¶122-123). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada and Choi as applied to claim 1 above, and further in view of Shikina et al. (Pub. No.: US 2014/0042928 A1) hereinafter referred to as Shikina.
With respect to Claim 2, claim 1 is incorporated, Yamada and Choi combined do not mention wherein the predetermined luminance is 1 [cd/m2] (inclusive) to 5 [cd/m2] (inclusive).  ¶61
Shikina teaches a display apparatus (fig. 8; ¶119), comprising a plurality of pixels arranged on a substrate, wherein the predetermined luminance is 4 [cd/m2] (inclusive) to 5 [cd/m2] (inclusive) (¶61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display apparatus of Yamada and Choi, wherein the predetermined luminance is 4 to 5 cd/m2, as taught by Shikina so as to provide a display apparatus capable of display low luminance. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Choi and in view of Maeda.
With respect to Claim 20, Yamada teaches a display apparatus (fig. 1; ¶56) comprising a plurality of pixels (fig. 3, 10R, 10G, 10B) arranged on a substrate (fig. 4, item 11: substrate; ¶56; ¶59), in which at least one of the plurality of pixels includes a first subpixel, a second subpixel, and a third subpixel which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (fig. 3; ¶59), and the first subpixel, the second subpixel, and the third subpixel comprise an organic compound layer including a light emission layer (fig. 4, item 14; fig. 5, item 14: organic layer, item 14C: light emitting layer; ¶71), wherein each of the first subpixel, the second subpixel and the third subpixel includes a lower electrode (fig. 4, item 13; ¶65) arranged between the substrate (fig. 4, item 11: substrate) and the light emission layer (fig. 4, item 14), wherein the light emission layer is arranged continuously between the first subpixel and the second subpixel, between the second subpixel and the third subpixel, and between the third subpixel and the first subpixel so as to cover the lower electrodes of the first second and third subpixels (fig. 4), a first current suppressing structure (figs. 3 & 4, item 30 located between 10R and 10B), for suppressing a current leakage between the first subpixel and the third subpixel, is provided between the lower electrodes thereof, a second current suppressing structure (figs. 3 & 4, item 30 located between 10G and 10R), for suppressing a current leakage between the second subpixel and the third subpixel, is provided between the lower electrodes thereof.
Yamada does not mention that in the pixel, letting I1, 12, and 13 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if II > 12 > 13 holds, an amount of the current leakage suppressed by the first current suppressing structure is larger than that of the second current suppressing structure.
(¶92, display device) comprising a plurality of pixels arranged on a substrate (fig. 8; ¶82), in which at least one of the plurality of pixels includes a first subpixel (green), a second subpixel (red), and a third subpixel (blue) which are arranged to be adjacent to each other and are configured to generate light components of colors different from each other (¶83), wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance (¶15; ¶110), if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel (¶6-8, emission efficiency is increased since the pixels are no longer all being driven with the same current and therefore will have less current leakage).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus of Yamada, wherein in the pixel, letting I1, I2, and I3 be driving current amounts of the first subpixel, the second subpixel, and the third subpixel of the pixel when generating white light of a predetermined luminance, if I1 > I2 > I3 holds, a current leakage between the first subpixel and the third subpixel is limited as compared to a current leakage between the second subpixel and the third subpixel, as taught by Choi so as to increase emission efficiency and to improve color variation that is significant at the low gray level (¶26), the combined display apparatus resulting in an amount of the current leakage suppressed by the first current suppressing structure is larger than that of the second current suppressing structure (¶8 – Choi, since red and green subpixels are more sensitive – more current flow will exist in the blue subpixel and therefore the a first current suppressing structure will need to suppress a larger amount of current for a blue subpixel than the second current suppressing structure that exists between the red and green subpixel).

Allowable Subject Matter
Claim 16 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V LUI whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V LUI/Examiner, Art Unit 2621   
                                                                                                                                                                                                     /AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621